Wolcott, Chancellor.
Let the decree be entered as follows:
And now, to-wit, this 9th day of Hay, A. D. 1893, the above cause having come on to be heard before the Chancellor, upon argument of counsel and upon a, mature consideration thereof, it appearing to the Chancellor that of the three blind children of John Beybold, Sr., John Beybold, Jr., died at the age of twenty-four years, unmarried and without issue, having willed his entire estate to George H. Beybold, said complainant, and that Elizabeth Beybold died at the age of forty-seven years, unmarried, without issue and intestate, leaving as her only heirs-at-law George H. Beybold and Clayton B. Beybold, and that George H. Beybold hath *40attained the age of fifty years, and is the only survivor of said three blind children; that the estates of said three blind children in said bank stocks became, immediately upon the death of Philip Reybold, Sr., a vested estate, subject to be devested in favor of the survivors or survivor of said blind children, upon the death of any of them, under age and unmarried, or in favor of the children, or their representatives, of the said Philip Reybold, Sr., deceased, upon the death of all of said blind children under age and without issue; and that ah of said blind children, having survived to the age of twenty-one years and upwards, the said gifts over of said stock, upon the happening of said events, can now never take effect; and that at the time of the deaths of John Reybold and Elizabeth Reybold, they owned their respective shares of stock by an absolute and indefeasible title; and that by virtue of the premises, the said George IT. Reybold is now entitled to have five-sixths of said bank stock and note, and said Clayton B. Reybold is entitled to have one-sixth of said bank stock and note.
And it further appearing that the said Clayton B. Reybold is administrator of the estates of John Reybold, Jr., and Elizabeth Reybold, and as such is primarily entitled to have and to hold for distribution the shares of said bank stock and note to which the said John and Elizabeth died entitled.
And it further appearing to the Chancellor that the reasons for the creation of said trust, by said testator, and for the further continuance of the same, have been now fully fulfilled, and have now failed, and that no ulterior facts and no reasons for the continuance of the *41said trust are suggested in the answer of any respondent in this case, and no such facts or reasons now appearing to the Chancellor.
And it further appearing that all persons and estates interested in the question proposed by said bill are before the court and have filed answers fully admitting the facts set forth in said bill, and submitting themselves to the decree of the Chancellor.
Row, therefore, It is ordered, adjudged and decreed by the court that the said trust originally created of said Delaware City Bank stock be and the same is hereby terminated and brought to an end; that the said Edwin C. Reybold, trustee, is ordered to file his account in this court within ten days from the date hereof, and thereupon to assign, transfer and set over unto the said George D. Reybold an equal one-third of the said stock and note, in his own right, and to the said Clayton B. Reybold, administrator of Elizabeth Reybold, deceased, an equal one-third of said stock and note, as administrator as aforesaid.
And upon the assignment of said interests in said bank stock and note to the parties aforesaid, it is hereby ordered, adjudged and decreed that the said Edwin C. Reybold, trustee aforesaid, together with the sureties upon his bond, • be fully discharged from all responsibility and liability under said trust; and it is further ordered, adjudged and decreed that the costs of said bill, answers and proceedings in this court, thereunder, be paid by said trustee before the filing of his account, as aforesaid, out of the income of said stock and note, now in his hands, and the said costs are hereby taxed at the sum of $101.17.